DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-21 are pending. Claims 13-20 are withdrawn. Claims 1-12 and 21 are presented for examination.

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. The applicant argues that Botelho’s range is too broad and does not support an obviousness rejection. However, the Examiner disagrees and maintains that Botelho teaches a range that overlaps with applicant’s claimed ranges. Absent evidence of unexpected results, the Examiner maintains that the overlapping ranges are prima facie evidence of obviousness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable . 
Additionally, it would have been well within the level of one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the proportions of the individual monomers within the broad range disclosed by Botelho to arrive at applicant’s claimed range. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 
The applicant also argues that one would have to select the specific monomers from a broad selection of monomers as well and exclude a monofunctional unsaturated monomer. However, the Examiner disagrees with this argument. First, the claims do not exclude the inclusion of a monofunctional unsaturated monomer. Further, while Botelho does teach a broad range of monomers that can be utilized, Botelho also teaches a specific example with both ethoxylated (2) bisphenol-A diacrylate, ethoxylated (10) bisphenol-A diacrylate and ethyloxylated (6) trimethylolpropane triacrylate (Table 1, particularly, Example O and columns 18-19). Therefore, it would have been obvious from Botelho’s teachings to provide a coating composition comprising an alkoxylated bisphenol A diacrylate monomer with the claimed degree of alkoxylation and a triacrylate monomer as claimed.
about 900 MPa (abstract). This particular example does have a Young’s modulus of about 900 MPa (Table 2), and even more importantly, it has 0 water absorption which is also a desired property, with this particular example having better water absorption properties than the coatings without a triacrylate monomer (Table 2). Therefore, the Examiner maintains that Botelho cannot be said to teach away from the inclusion of a triacrylate monomer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botelho et al. (U.S. Pat. No. 6775451).

	Regarding claims 1-12 and 21, Botelho teaches a curable composition as a secondary coating composition for optical fibers (abstract) comprising monomers (abstract). Botelho teaches that the monomers may be ethoxylated bisphenol-A diacrylate monomer having a degree of ethoxylation of 2 or greater (column 5, lines 15-23), an ethoxylated trimethylolpropane triacrylate with a degree of ethoxylation of 3 or greater (column 5, lines 25-26), tris(2-hydroxyethyl) isocyanurate triacrylate (column 5, lines 44-45), and/or a bisphenol-A epoxy diacrylate (column 5, lines 50-53). In particular, Botelho teaches in examples the use of both ethoxylated (2) bisphenol-A diacrylate, ethoxylated (10) bisphenol-A diacrylate and ethyloxylated (6) trimethylolpropane triacrylate (Table 1, particularly, Example O and columns 18-19). Additionally, Botelho recites that where multiple monomers are to be used, each monomer is present in an amount of 5-70 wt% (column 14, line 66-column 15, line 2). Furthermore, none of the examples disclosed use of an alkoxylated bisphenol-A diacrylate monomer having a degree of alkoxylation greater than 15 (Table 1 and columns 18-19). Finally, 
	However, as noted above, Botelho does generally teach that where multiple monomers are present they can each be present in an amount between 5-70 wt% (column 14, line 66-column 15, line 2, thereby overlapping applicant’s claimed ranges for the monomers). Furthermore, overlapping ranges have been held as prima facie evidence of obviousness. Therefore, claims 1-12 and 21 are obvious over Botelho.

Conclusion
	Claims 1-21 are pending. 
Claims 13-20 are withdrawn. 
Claims 1-12 and 21 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/